Citation Nr: 1801546	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-19 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for right vestibular abnormality with benign positional vertigo.

2. Entitlement to service connection for osteoarthritis, status post right total hip replacement.

3. Entitlement to service connection for osteoarthritis, status post left total hip replacement.

4. Entitlement to service connection for coronary artery disease, status post coronary artery bypass graft.

5. Entitlement to service connection for mitral valve prolapse.

6. Entitlement to service connection for chronic sinusitis.

7. Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from October 1981 to September 1983, from June 1985 to May 1986, from June 1986 to January 1988, and from October 1990 to July 1991, with additional Air National Guard service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2016, a videoconference hearing was held before the undersigned; a transcript is of record.  At the hearing, the Veteran waived Agency of Original Jurisdiction (AOJ) review of additional evidence he submitted at the hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

The Veteran testified that he served from 1981 to 1997.  His record does not show verified service for that entire period; therefore, attempts must be made to verify it on remand, as well as obtain any available service personnel and service medical records from all currently-unverified times.

The Veteran's claims file reflects that he receives Social Security Administration (SSA) benefits; however, SSA records have not been associated with the claims file.  Therefore, these records should be obtained on remand.

As well, VA medical opinions have not been obtained regarding the Veteran's heart disabilities and sleep apnea, therefore examinations and opinions regarding the etiologies of those disabilities are needed on remand.  Lastly, new opinions should be obtained regarding the etiologies of the Veteran's right vestibular abnormality, bilateral hip osteoarthritis, and sinusitis that take into consideration his lay statements, in particular his September 2016 hearing testimony.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for exhaustive development to obtain the Veteran's service (personnel and medical) records relating to any active duty and Air National Guard service and verify any (and all) periods of active service from 1981 to 1997.  The AOJ should request that the service department verify each such alleged period of service identified.  If the Veteran's service medical records and his service personnel records for any verified periods cannot be located because they are irretrievably lost or were destroyed, it must be so certified.  In that event the AOJ should arrange for exhaustive further development (including from military finance records) to verify the Veteran's periods of service.  The scope of the search must be noted in the record.  This development should be completed before further development described below is sought.  The AOJ should then prepare for the record a determination as to what asserted periods of service were verified.

2. The AOJ should obtain from SSA copies of their determination on the Veteran's claim for SSA disability benefits and the record upon which the determination was made.  If such records are unavailable, the reason for their unavailability must be explained for the record.

3. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the issues on appeal.

4. After completing directives (1)-(3), the AOJ should arrange for a VA evaluation of the Veteran to ascertain the etiology of right vestibular abnormality with benign positional vertigo.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's right vestibular abnormality with benign positional vertigo is related to service?  The rationale for this opinion must include some discussion of the Veteran's testimony that he had symptoms during service that were not documented.

Detailed reasons for all opinions should be provided.

5. After completing directives (1)-(3), the AOJ should arrange for a VA evaluation of the Veteran to ascertain the etiology of osteoarthritis, status post right and left total hip replacement.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's osteoarthritis, status post right and left total hip replacement is related to service?  The rationale for this opinion must include some discussion of the Veteran's testimony attributing hip pain to running almost 10 miles daily during service.

Detailed reasons for all opinions should be provided.

6. After completing directives (1)-(3), the AOJ should arrange for a VA evaluation of the Veteran to ascertain the etiology of coronary artery disease, status post coronary artery bypass graft, and mitral valve prolapse.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's coronary artery disease, status post coronary artery bypass graft, and/or mitral valve prolapse is related to service?

Detailed reasons for all opinions should be provided.

7. After completing directives (1)-(3), the AOJ should arrange for a VA evaluation of the Veteran to ascertain the etiology of chronic sinusitis.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's chronic sinusitis is related to service?  The rationale for this opinion must include some discussion of the Veteran's testimony that he received treatment for sinusitis symptoms several times during service, and attributing his sinusitis to pressure changes from flying.

Detailed reasons for all opinions should be provided.

8. After completing directives (1)-(3), the AOJ should arrange for a VA evaluation of the Veteran to ascertain the etiology of sleep apnea.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea is related to service?  The rationale for this opinion must include some discussion of the Veteran's testimony that his crewmates told him he snored and stopped breathing while he slept during service.

Detailed reasons for all opinions should be provided.

9. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

10. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




